BLODGETT, J.
Heard upon demurrer to bill of complaint.
The bill in question is very extensive and sets forth that complainant signed three bonds as surety, with the late Charles Silverman as principal, in the aggregate amount of $45,000.00 in connection with the latter’s administration as executor of Celia W. Schliefstein; that said Silverman died February 10, 1931, after having been found to be short in his accounts with said estate to the extent of $21,352.35; that said complainant was sued in actions at law on debt on bond by the administrator d. b. n. c. t. a. • of the estate of said Schliefstein and said bonds were chancerized and said complainant compelled to pay $21,855.33 to said administrator; that the assets of said Charles Silverman are only a small proportion of the amount necessary to reimburse complainant; that certain policies of life insurance upon the life of said Silverman were paid after his death to said respondents and that the premiums upon said life insurance policies were paid by funds embezzled by said Silverman from the Schliefstein estate.
The bill sets forth in detail the embezzlement of funds from said Schlief-stein Estate and the use of said funds to hold intact the policies upon which the bill seeks to establish by subrogation a trust in favor of the complainant.
It would seem to the court that upon demurrer, the facts set out being admitted, the complainant is clearly entitled to such relief as a court of equity can give.
Demurrer overruled.